DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

This office action is in response to the RCE filed on 1/21/2021.
Claims 2, 9, and 16 have been amended.
Claims 2-21 are pending and have been examined.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner’s Comment: While the examiner finds that Walikis adequately teaches the limitations regarding embedding of the republish control for the reasons outlined below in the response to arguments, the examiner provides an alternative rejection citing reference Bouta et al (US 2012/0054010) for promoting compact prosecution. The alternative rejection can be found directly prior to the response to arguments.

Claims 2, 7-9, 14-16, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guido et al (US 2011/0066636) in view of Walikis et al (US 2009/0047000) in view of Robinson et al (US 2009/0249244)

As per claims 2, 9, and 16:

Guido teaches a method, system, and non-transitory compute readable medium that perform the operations of: transmitting, by one or more servers, an audio content item that is presented to a user of a personal digital assistant through a speaker (paragraphs [0025], [0034] Client devices include cell phones, smart phones, and personal electronic devices. A user can access webpages which include audio and video content.) receiving, from the personal digital assistant, digital information that includes spoken information that was submitted through the personal digital assistant by the user and converted into the digital information, at least in part, by an audio codec of the personal digital assistant,  {receiving} data specifying one or more other users with which the audio content item is to be shared (paragraph [0031], [0045]; claim 16; Fig 5 element 510; Furthermore, in additional or alternate embodiments, the message box 406 may include options for posting multimedia comments or other content. These options may enable a user to record an audio and/or a video comment, for example. The {…} indicate a modification to the claim language to show what is expressly taught by Guido. Limitations regarding the manner in which the contacts were determined will be addressed below.) annotating, by the one or more servers, the audio content item with an annotation including at least some of the digital information and data specifying that the user is the source of the annotation (Fig 5; Fig 6; paragraph [0044]; [0006] The users comments are annotated into the overlay which is produced and shown to the recipients the user chose to share with. As seen in Fig. 5, this can include the users name, thus indicating they are the source of the annotation.) transmitting, by the one or more servers, the audio content item that includes the annotation {…} to the one or more other users with which the audio content item is to be shared as specified by the digital information (fig 5; paragraph [0006], [0033], [0044] In text box 410, the user is able to create the list of recipients for the slide object. These are the other users that when active on the network will be able to see comment once it is successfully completed. Thus when a user accesses the website they are transmitted the website along with the annotations provided by the user. The {…} indicate a modification to the claim language. The limitation regarding the embedded republish control will be addressed below.) wherein the audio content item transmitted to the one or more other users includes the annotation (paragraph [0044], [0047]-[0049]; Fig 5; Fig 6; Users who access the webpage which include annotations can further share the page with annotations to other users based on the option afforded to them in the tool bar including the contacts button.)
Guido does not expressly teach embedding a republish control with the audio content item. 
Walikis teaches embedding, by one or more servers and in the audio content item, a republish control that initiates retransmission of the audio content item to one or more additional users in response to user activation of the republish control (Fig 16; 27; 28; paragraph [0003], [0027], [0045], [0050], [0152]-[0490] An audio content file and player are embedded with a share button allowing a user to share the title and player with others. However, it should be noted that the embed code 1402 is configured such that the parameters for the embed code 1402 restrict the player to the current title (rather than being an embed code 1308, which pertains to the full player).The examiner interprets the player and specific audio file which are packaged together as an audio content item. Thus the republish control is embedded in the audio content item.) transmitting the embedded republish control (Fig 16; 27; 28; paragraph [0003], [0027], [0045], [0050], [0152]-[0490] An audio content file and player are embedded with a share button allowing a user to share the title and player with others.) {transmitting the} republish control that retransmits the audio content item to one or more additional users in response to the user activation of the republish control (Fig 16; 27; 28; paragraph [0003], [0027], [0045], [0050], [0152]-[0490] An audio content file and player are embedded with a share button allowing a user to share the title and player with others.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include embedding a share button with content as taught by Walikis in order to allow users to access content (paragraphs [0002]-[0010]). Further, combining the embedded share as taught by Walikis with the teachings of Guido is the use of a known technique used to improve similar devices/methods in the same way.
Guido teaches entering a list of contacts for who will receive the annotated content as noted above. The combination does not gather this information via a voice input form a user.
Robinson teaches receiving information via voice input (paragraph [0136] One such example includes automated stenographic and/or audio signal analysis tools that receive audio input (e.g., spoken voice), then convert the audio information into a visual form (e.g., text, graphic display, waveform), and either concurrently or subsequently display a visual form of the converted audio information)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include voice input as taught by Robinson in order to transform content, wherein information received in one perceivable form is presented in a different perceivable form (paragraph [0136]). Further, providing another means of input would be useful for various individuals with disabilities, thus granting more users access. Additionally, swapping out the textual input of Guido for the voice input of Robinson is a simple substitution of one known method of inputting information for another to obtain predictable results.

Guido, Walikis, and Robinson teach the limitations of claims 2, 9, and 16. As per claims 7, 14, and 21:

Guido further teaches comprising receiving, from the user, a command to distribute the audio content item to a group of multiple users that are social network connections of the user, wherein transmitting the audio content item that includes the annotation {…} to the one or more other users comprises transmitting the audio content item that includes the annotation {…} to the group of multiple users that are social network connections of the user (paragraph [0005]; Fig 5; By way of example, users can become contacts or otherwise establish relationships over the same social network and their collective comments can be viewed amongst selected members of their social network in both present and future network browsing sessions.)
Walikis teaches {transmitting the} embedded republish control (Fig 16; 27; 28; paragraph [0003], [0027], [0045], [0050], [0152]-[0490] An audio content file and player are embedded with a share button allowing a user to share the title and player with others.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include embedding a share button with content as taught by Walikis in order to allow users to access content (paragraphs [0002]-[0010]). Further, combining the embedded share as taught by Walikis with the teachings of Guido is the use of a known technique used to improve similar devices/methods in the same way.

Guido, Walikis, and Robinson teach the limitations of claims 2 and 9. As per claims 8 and 15:

Guido further teaches wherein transmitting the audio content item that includes  the annotation {…} to the one or more other users comprises transmitting the audio content item that includes the annotation {…} to a given user with information specifying a relationship between the given user and the user that submitted the annotation through the personal digital assistant (Fig 5; relationship – members working on a research project)
Walikis teaches {transmitting the} embedded republish control (Fig 16; 27; 28; paragraph [0003], [0027], [0045], [0050], [0152]-[0490] An audio content file and player are embedded with a share button allowing a user to share the title and player with others.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include embedding a share button with content as taught by Walikis in order to allow users to access content (paragraphs [0002]-[0010]). Further, combining the embedded share as taught by Walikis with the teachings of Guido is the use of a known technique used to improve similar devices/methods in the same way.


Claims 3, 4, 10, 11, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guido et al (US 2011/0066636) in view of Walikis et al (US 2009/0047000) in view of Robinson et al (US 2009/0249244) in further view of Agarwal et al (US 2005/0266835)

Guido, Walikis, and Robinson teach the limitations of claims 2, 9, and 16. As per claims 3, 10, and 17:

The combination does not expressly sending the content to specific personal digital assistant.
Walikis further teaches {transmitting the} embedded republish control (Fig 16; 27; 28; paragraph [0003], [0027], [0045], [0050], [0152]-[0490] An audio content file and player are embedded with a share button allowing a user to share the title and player with others.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include embedding a share button with content as taught by Walikis in order to allow users to access content (paragraphs [0002]-[0010]). Further, combining the embedded share as taught by Walikis with the teachings of Guido is the use of a known technique used to improve similar devices/methods in the same way.
Agarwal teaches wherein transmitting the audio content item that includes the annotation {…} to the one or more other users comprises transmitting the audio content item that includes the annotation to a given personal digital assistant of a given user from the one or more other users (paragraph [0026], [0027] In some embodiments, the content provider provides a link to enable the process of sharing the content. In some implementations, selecting this link will take the user to a form that prompts the user to enter the friend's mobile phone number. This content sharing application handles many of the processes used to share the content amongst users of the mobile devices. Once this validation is successfully performed, the content sharing system may then compose a message and send it to the friend's mobile device.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include sending the content to a particular mobile device as taught by Agarwal in order to overcome deficiencies that exist by providing content through email (paragraph [0004]). Further, sharing content by using a phone number to ensure it goes to a particular mobile device is the use of a known technique used to improve similar devices/methods in the same way.

Guido, Walikis, Robinson, and Agarwal teach the limitations of claims 3, 10, and 17. As per claims 4, 11, and 18:

Guido further teaches wherein transmitting the audio content item that includes the annotation {…} to a given personal digital assistant of a given user from the one or more other users comprises transmitting a text annotation with audio content item (Fig 5; Fig 6; paragraph [0044]; [0006] The users comments are annotated into the overlay which is produced and shown to the recipients the user chose to share with. As seen in Fig. 5, this can include the users name and comments.)
The combination does not expressly sending the content to specific personal digital assistant.
Walikis further teaches {transmitting the} embedded republish control (Fig 16; 27; 28; paragraph [0003], [0027], [0045], [0050], [0152]-[0490] An audio content file and player are embedded with a share button allowing a user to share the title and player with others.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include embedding a share button with content as taught by Walikis in order to allow users to access content (paragraphs [0002]-[0010]). Further, combining the embedded share as taught by Walikis with the teachings of Guido is the use of a known technique used to improve similar devices/methods in the same way.

Claims 5, 6, 12, 13, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guido et al (US 2011/0066636) in view of Walikis et al (US 2009/0047000) in view of Robinson et al (US 2009/0249244)  in view of Agarwal et al (US 2005/0266835)and in further view of Lang (US  2013/0254340)

Guido, Walikis, Robinson, and Agarwal teach the limitations of claims 4, 11, and 18. As per claims 5, 12, and 19:

Guido further teaches the given personal digital assistant presents the audio content item using a speaker included in the given personal digital assistant (paragraphs [0025], [0034] Client devices include cell phones, smart phones, and personal electronic devices. A user can access webpages which include audio and video content.)
The combination does not expressly teach providing supplemental content (i.e. the annotations) at a separate display.
Lang teaches and the {supplemental content} is presented on a display that is in wireless communication with the given personal digital assistant (paragraph [0037]; Fig 1, Fig 2B; element 112, 104, 140; claim 1; When a particular audio source is being played in the zone player 200, a picture, if there is any, associated with the audio source may be transmitted from the zone player 200 to the controller 240 for display. The examiner interprets the zone player (i.e. computing device) to be equivalent to the PDA and the controller to be considered the separate display in wireless communication with the zone player.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include presenting audio at one source and supplemental content i.e. annotations at another as taught by Lang in order to allow advertising to happen anytime an advertiser may deem appropriate to get the attention from a listener (paragraph [0007]). Further, providing the annotations of Guido to a separate device as taught by Lang is the use of a known technique to improve similar devices/methods in the same way.

Guido, Walikis, Robinson, Agarwal, and Lang teach the limitations of claims 5, 12, and 19. As per claims, 6, 13, and 20:

Lang further teaches wherein the display that is in wireless communication with the given personal digital assistant is connected to a different commuting device that presents the text annotation on the display through a wired connection  ((paragraph [0037]; Fig 1, Fig 2B; element 112, 104, 140; claim 1; When a particular audio source is being played in the zone player 200, a picture, if there is any, associated with the audio source may be transmitted from the zone player 200 to the controller 240 for display. The display of the controller is wired to the hardware of the controller.)

Alternative Rejection

Claims 2, 7-9, 14-16, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guido et al (US 2011/0066636) in view of Bouta et al (US 2012/0054010) in view of Robinson et al (US 2009/0249244)

As per claims 2, 9, and 16:

Guido teaches a method, system, and non-transitory compute readable medium that perform the operations of: transmitting, by one or more servers, an audio content item that is presented to a user of a personal digital assistant through a speaker (paragraphs [0025], [0034] Client devices include cell phones, smart phones, and personal electronic devices. A user can access webpages which include audio and video content.) receiving, from the personal digital assistant, digital information that includes spoken information that was submitted through the personal digital assistant by the user and converted into the digital information, at least in part, by an audio codec of the personal digital assistant,  {receiving} data specifying one or more other users with which the audio content item is to be shared (paragraph [0031], [0045]; claim 16; Fig 5 element 510; Furthermore, in additional or alternate embodiments, the message box 406 may include options for posting multimedia comments or other content. These options may enable a user to record an audio and/or a video comment, for example. The {…} indicate a modification to the claim language to show what is expressly taught by Guido. Limitations regarding the manner in which the contacts were determined will be addressed below.) annotating, by the one or more servers, the audio content item with an annotation including at least some of the digital information and data specifying that the user is the source of the annotation (Fig 5; Fig 6; paragraph [0044]; [0006] The users comments are annotated into the overlay which is produced and shown to the recipients the user chose to share with. As seen in Fig. 5, this can include the users name, thus indicating they are the source of the annotation.) transmitting, by the one or more servers, the audio content item that includes the annotation {…} to the one or more other users with which the audio content item is to be shared as specified by the digital information (fig 5; paragraph [0006], [0033], [0044] In text box 410, the user is able to create the list of recipients for the slide object. These are the other users that when active on the network will be able to see comment once it is successfully completed. Thus when a user accesses the website they are transmitted the website along with the annotations provided by the user. The {…} indicate a modification to the claim language. The limitation regarding the embedded republish control will be addressed below.) wherein the audio content item transmitted to the one or more other users includes the annotation (paragraph [0044], [0047]-[0049]; Fig 5; Fig 6; Users who access the webpage which include annotations can further share the page with annotations to other users based on the option afforded to them in the tool bar including the contacts button.)
Guido does not expressly teach embedding a republish control with the audio content item. 
Bouta teaches embedding, by one or more servers and in the {…} content item, a republish control that initiates retransmission of the {…} content item to one or more additional users in response to user activation of the republish control (paragraphs [0073], [0090], [0095] Fig 5 As will be described in greater detail below, each coupon 128 is embedded with at least a "share" button. The coupon includes without limitation a device for allowing a user to share the coupon 502. In this example, the device that allows sharing is a share button 504. Clicking the share button 504 initiates sharing functionality for the user. In this example, the sharing functionality includes without limitation a pop-up 506 that allows the user to select from among several social networks at which the user may share the coupon. In this example, the social networks include Facebook.TM., Twitter.TM., Myspace.TM., Delicious.TM., Digg.TM., and/or Stumble Upon.TM. and Yahoo!.TM. Mail. In this example, the user selects Yahoo! Mail. A mail window 508 is displayed that allows the referring user to email the coupon 502 to one or more referred users. Conceivably, a referred user may also become a referring user. For example, user A refers the coupon to user B; user B then refers the coupon to user C. The {…} indicates a modification to the claim language to show what is expressly taught by the Bouta. The content being audio content is addressed above.) {transmitting} the embedded republish control (paragraphs [0073], [0090], [0095] Fig 5 As will be described in greater detail below, each coupon 128 is embedded with at least a "share" button. The coupon includes without limitation a device for allowing a user to share the coupon 502. In this example, the device that allows sharing is a share button 504. Clicking the share button 504 initiates sharing functionality for the user. In this example, the sharing functionality includes without limitation a pop-up 506 that allows the user to select from among several social networks at which the user may share the coupon. In this example, the social networks include Facebook.TM., Twitter.TM., Myspace.TM., Delicious.TM., Digg.TM., and/or Stumble Upon.TM. and Yahoo!.TM. Mail. In this example, the user selects Yahoo! Mail. A mail window 508 is displayed that allows the referring user to email the coupon 502 to one or more referred users. Conceivably, a referred user may also become a referring user. For example, user A refers the coupon to user B; user B then refers the coupon to user C.)) {transmitting the} republish control that retransmits the {…} content item to one or more additional users in response to the user activation of the republish control (paragraphs [0073], [0090], [0095] Fig 5 As will be described in greater detail below, each coupon 128 is embedded with at least a "share" button. The coupon includes without limitation a device for allowing a user to share the coupon 502. In this example, the device that allows sharing is a share button 504. Clicking the share button 504 initiates sharing functionality for the user. In this example, the sharing functionality includes without limitation a pop-up 506 that allows the user to select from among several social networks at which the user may share the coupon. In this example, the social networks include Facebook.TM., Twitter.TM., Myspace.TM., Delicious.TM., Digg.TM., and/or Stumble Upon.TM. and Yahoo!.TM. Mail. In this example, the user selects Yahoo! Mail. A mail window 508 is displayed that allows the referring user to email the coupon 502 to one or more referred users. Conceivably, a referred user may also become a referring user. For example, user A refers the coupon to user B; user B then refers the coupon to user C.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include embedding a share button with content as taught by Bouta in order to encourage users to share content to increase conversions for advertisers (paragraphs [0002]-[0004]).. Further, combining the embedded share as taught by Bouta with the teachings of Guido is the use of a known technique used to improve similar devices/methods in the same way.
Guido teaches entering a list of contacts for who will receive the annotated content as noted above. The combination does not gather this information via a voice input form a user.
Robinson teaches receiving information via voice input (paragraph [0136] One such example includes automated stenographic and/or audio signal analysis tools that receive audio input (e.g., spoken voice), then convert the audio information into a visual form (e.g., text, graphic display, waveform), and either concurrently or subsequently display a visual form of the converted audio information)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include voice input as taught by Robinson in order to transform content, wherein information received in one perceivable form is presented in a different perceivable form (paragraph [0136]). Further, providing another means of input would be useful for various individuals with disabilities, thus granting more users access. Additionally, swapping out the textual input of Guido for the voice input of Robinson is a simple substitution of one known method of inputting information for another to obtain predictable results.

The rest of the claim rejections would remain the same but for swapping:

Walikis further teaches {transmitting the} embedded republish control (Fig 16; 27; 28; paragraph [0003], [0027], [0045], [0050], [0152]-[0490] An audio content file and player are embedded with a share button allowing a user to share the title and player with others.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include embedding a share button with content as taught by Walikis in order to allow users to access content (paragraphs [0002]-[0010]). Further, combining the embedded share as taught by Walikis with the teachings of Guido is the use of a known technique used to improve similar devices/methods in the same way.
 with 
Bouta teaches {transmitting the} embedded republish control (paragraphs [0073], [0090], [0095] Fig 5 As will be described in greater detail below, each coupon 128 is embedded with at least a "share" button. The coupon includes without limitation a device for allowing a user to share the coupon 502. In this example, the device that allows sharing is a share button 504. Clicking the share button 504 initiates sharing functionality for the user. In this example, the sharing functionality includes without limitation a pop-up 506 that allows the user to select from among several social networks at which the user may share the coupon. In this example, the social networks include Facebook.TM., Twitter.TM., Myspace.TM., Delicious.TM., Digg.TM., and/or Stumble Upon.TM. and Yahoo!.TM. Mail. In this example, the user selects Yahoo! Mail. A mail window 508 is displayed that allows the referring user to email the coupon 502 to one or more referred users. Conceivably, a referred user may also become a referring user. For example, user A refers the coupon to user B; user B then refers the coupon to user C.))
It would have been obvious to one of ordinary skill in the art at the time of the invention to include embedding a share button with content as taught by Bouta in order to encourage users to share content to increase conversions for advertisers (paragraphs [0002]-[0004]).. Further, combining the embedded share as taught by Bouta with the teachings of Guido is the use of a known technique used to improve similar devices/methods in the same way.

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 103. The examiner interprets the player and the designated audio file as an “audio content item.” Paragraph [0050] of Walikis teaches “However, it should be noted that the embed code 1402 is configured such that the parameters for the embed code 1402 restrict the player to the current title (rather than being an embed code 1308, which pertains to the full player).” Thus the audio content item include a specific audio content item only with an embedded share button. As a result the rejection have been maintained. 
Even if applicant further takes issue with the examiner’s interpretation, the examiner has provided an alternative rejection which includes the Bouta reference cited above in place of Walikis. The Bouta reference teaches embedding coupons with a share button which can then be passed to social networks and other contacts of the user. Those users can then share that content further with other users. The examiner finds it would have been obvious to embed the content sharing button of Bouta with the audio content of Guido in order to encourage users to share content to increase conversions for advertisers (paragraphs [0002]-[0004]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688